Citation Nr: 0906181	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  02-20 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
August 1986, and had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that denied the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  A hearing was held at the local office before 
local officials in May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, in December 2008, the Veteran was 
informed that the Veterans Law Judge who conducted his 
hearing in May 2004 was no longer employed by the Board, and 
the Veteran therefore could request an additional hearing, if 
he so desired.  In January 2009, the Veteran returned a 
statement indicating that he wishes to appear at a hearing 
before a Veterans Law Judge at his local regional office.

The Board points out that a thorough review of the Veteran's 
record shows that the Veteran did have a hearing in May 2004, 
but it was not before a Veterans Law Judge, rather, it was 
before a decision review office at that RO.  Nevertheless, as 
the Veteran has now requested a Travel Board hearing, the 
Board finds it must remand this issue in order that the 
Veteran may be scheduled for a Travel Board hearing at his 
local regional office.



Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing.  After a hearing is 
conducted, or if the Veteran withdraws 
his hearing request or fails to report 
for the scheduled hearing, the Veteran's 
claims file should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




